79 F.3d 1156
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re:  COPLEY PHARMACEUTICAL, INC., "Albuterol" ProductsLiability Litigation,Karen VILLAR, Carmen Rosado, Marsha Romer, Edward Reynolds,Kim McMillan, Pam Javurek, Christine McConnell,Linda Wilson, Susan Salo, Haydee Velez,Jeffrey Strang, Plaintiffs-Appellants,JACOBY & MEYERS, Appellant,v.COPLEY PHARMACEUTICAL, INC., Defendant-Appellee.JACOBY & MEYERS, Karen Villar, Carmen Rosado, Marsha Romer,Edward Reynolds, Kim McMillan, Pam Javurek,Christine McConnell, Linda Wilson, SusanSalo, Haydee Velez, JeffreyStrang, Petitioners,v.Honorable Clarence A. BRIMMER, Chief Judge, Respondent,COPLEY PHARMACEUTICAL, INC., Real Party in Interest.
Nos. 95-8028, 95-8033.
United States Court of Appeals, Tenth Circuit.
March 14, 1996.

Before BALDOCK, BRORBY, LUCERO, Circuit Judges.

ORDER AND JUDGMENT

1
This appeal and mandamus action were abated pending the district court's determination of whether the injunction against Jacoby and Meyers should continue in light of the settlement of the underlying litigation.   The district court has now dissolved the injunction and lifted its stay on discovery.   The injunction having been dissolved, the appeal and mandamus actions are hereby dismissed as moot.